COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00265-CV


BIG ROCK INVESTORS ASSOCIATION                                      APPELLANT

                                        V.

J.A. MCENTIRE, III, BIG ROCK                                        APPELLEES
PETROLEUM, INC., GARY HANES,
AND BRANDY PYLES

                                    ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                       MEMORANDUM OPINION1

                                    ------------

      On May 31, 2012, the trial court granted both Appellee Big Rock Petroleum

Inc.’s motion to reconsider its plea to the jurisdiction and its plea to the

jurisdiction, dismissing the claims brought by Appellant Big Rock Investors

Association (BRIA). According to the trial court clerk, the counterclaims brought




      1
       See Tex. R. App. P. 47.4.
against BRIA by Appellees Brandy Pyles and Gary Hanes remain pending in the

trial court.

       BRIA filed a notice of appeal, attempting to appeal from the trial court’s

May 31 order. We notified BRIA of our concern that we lacked jurisdiction over

the appeal because the May 31 order did not appear to be final, in that it did not

appear to dispose of all parties and did not appear to be an appealable

interlocutory order. See Tex. R. App. P. 42.3(a); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). We informed BRIA that its appeal was subject to

dismissal for want of jurisdiction unless it or any party desiring to continue the

appeal filed with the court a response showing grounds for continuing the appeal.

       BRIA filed a response but did not address the counterclaims brought

against it that remain pending in the trial court.   Because the counterclaims

remain pending, the May 31 order is interlocutory.      And because BRIA has

pointed us to no authority, and we have found none, allowing it to bring this

appeal as an interlocutory appeal, we dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                                  PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: August 2, 2012




                                        2